Citation Nr: 1102480	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a muscle condition (claimed 
as fibromyalgia or polymyalgia rheumatica), to include as due to 
exposure to herbicides.

(The issue of entitlement to service connection for chronic 
bronchitis (also claimed as breathing problems), claimed as due 
to exposure to herbicides, is addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1969, 
including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for chronic 
bronchitis (also claimed as breathing problems), claimed as due 
to exposure to herbicides, was not addressed during the October 
2009 hearing and has been addressed in a separate Board decision.


FINDINGS OF FACT

1.  The Veteran was presumed to have been exposed to herbicides 
in Vietnam.

2.  Competent evidence does not show that the Veteran's muscle 
condition is related to his military service, to include 
herbicide exposure in service.




CONCLUSION OF LAW

The Veteran does not have a muscle condition, which was first 
manifest in service or is otherwise related to any in-service 
occurrence or event, to include due to herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the 
February 2007 rating decision, he was provided notice of the VCAA 
in March 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received notice, pertaining to the 
downstream disability rating and effective date elements of his 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For reasons described in further detail below, a VA examination 
has been found to not be "necessary" in this case pursuant to 
38 U.S.C.A. § 5103A(d).

Further, the Veteran testified at a Board hearing that focused on 
the elements necessary to substantiate his increased rating claim 
and the Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate the claim for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the AVLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, various lay statements, and statements and 
testimony from the Veteran, his wife, and his representative.  
The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

II.  Factual and Legal Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).
 
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system, such as arthritis, when it is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran was exposed to a herbicide agent (to include Agent 
Orange) during active service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which it has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 
57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 12, 2007).

The Board notes that effective August 31, 2010, VA has amended 38 
C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-
cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents.  The intended effect of this amendment is to 
establish presumptive service connection for these diseases based 
on herbicide exposure.  The final rule is applicable to claims 
received by VA on or after August 31, 2010 and to claims pending 
before VA on that date.  However, the Board notes that the 
amendment does not affect the current claim on appeal.
 
Notwithstanding the presumptive provisions, service connection 
for claimed residuals of exposure to herbicides may also be 
established by showing that a disorder resulting in disability 
is, in fact, causally linked to such exposure.  See Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's DD Form 214 reflects that he served in Vietnam 
during the Vietnam Era.  Because the Veteran served in Vietnam, 
his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (2010). 
 
Preliminarily, the Board observes that the Veteran has argued 
that service connection should be granted for his muscle 
condition, to include fibromyalgia or polymyalgia rheumatica, on 
the basis of exposure to Agent Orange in service.  As described 
in further detail below, however, the Veteran has not been 
diagnosed with any of the disabilities included on the list of 
herbicide-related disorders from 38 C.F.R. § 3.309(e) within the 
prescribed presumptive periods.  Accordingly, this claim will be 
considered on a direct service connection basis only.  See Combee 
v. Brown, 34 F.3d at 1042. 
 
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a muscle condition.  A 
June 1961 Report of Medical Examination reflects that the 
neurologic components of the body, lower extremities, and upper 
extremities were normal.  A corresponding Report of Medical 
History reflects no complaints of swollen or painful joints.  
Medical examination reports from June 1961, September 1965, April 
1966, March 1968, and April 1969 reflect that the neurologic 
components of the body, lower extremities, and upper extremities 
were normal.  The service treatment records also do not reflect 
complaints of general malaise or muscle or joint pain.

There appears to be no relevant evidence for over three decades 
after the Veteran left service.  VA treatment records from 
December 2002 from June 2008 reflect complaints of chronic muscle 
pain, especially when the Veteran would exert himself.  The VA 
physician rendered an assessment of possible fibromyalgia or 
polymyalgia rheumatica.  A neurologist was of the opinion that 
the Veteran either had fibromyalgia or polymyalgia rheumatica.  
(See VA treatment records dated in August 2006 and February 
2007).  None of the post-service medical records suggest a nexus 
to service.

The Board notes that the Veteran's key assertion in this case is 
that his disability is etiologically related to Agent Orange 
exposure.  He has not asserted continuous symptoms since 
service.  Rather, during his October 2009 hearing, he noted that 
"after I got out of the military I get--after eight years I 
don't know probably 4-5 years I began to notice that when I did 
anything strenuous it seemed to be compounded and--and I would 
have trouble."  By this assertion, the Veteran has indicated 
that he did not have continuous symptoms since service, or indeed 
within one year of separation from service.  

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining 
the competency and probative value of lay evidence, recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) have underscored the importance of determining 
whether a layperson is competent to identify the medical 
condition in question.  In certain instances, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (a veteran is not competent to diagnose rheumatic fever).

The Board does not question the Veteran's belief that he has had 
the reported symptoms during the time frame he described.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The 
Board does, however, observe that the Veteran has not been shown 
to have the requisite medical training, credentials, or other 
expertise to ascertain whether his reported symptoms have been 
attributable to the claimed disability, as opposed to other 
disabilities such as polyneuropathy and rheumatoid arthritis that 
can be productive of pain and weakness symptoms.  See 38 C.F.R. 
§§ 4.71a, 4.73, 4.124a (concerning symptoms of musculoskeletal, 
muscle, and neurological disorders).  Moreover, while the 
Veteran's current diagnosis is not in question, he and his spouse 
have not been shown to have the requisite medical background to 
reach a competent opinion as to etiology in the instance where a 
disability has not been reported as continuously symptomatic 
since service.  The question of such a diagnosis in that instance 
rests on medical knowledge, not on observation of symptoms.  See 
38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (as a 
general matter, a layperson is not capable of opining on matters 
requiring medical knowledge).

Given the lack of competent evidence relating the Veteran's 
currently claimed disability to service (i.e., treated for the 
condition over three decades later), a VA examination addressing 
the nature and etiology of such disability is not "necessary" 
under 38 U.S.C.A. § 5103A(d).  In this regard, the Board observes 
there is no reasonable possibility that a VA examination would 
demonstrate an etiological relationship between the claimed 
disability and service.  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  
 
Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a muscle 
condition, to include as due to herbicide exposure in Vietnam, 
and this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a muscle condition (claimed as 
fibromyalgia or polymyalgia rheumatica), to include as due to 
exposure to herbicides, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


